Name: Commission Regulation (EEC) No 1075/92 of 29 April 1992 adopting interim protective measures on applications for STM licences in the beef and veal sector submitted during the period 20 to 23 April 1992 for trade with Spain and Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 4. 92No L 112/46 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1075/92 of 29 April 1992 adopting interim protective measures on applications for STM licences in the beef and veal sector submitted during the period 20 to 23 April 1992 for trade with Spain and Portugal the months of May and June 1992 for live animals ; whereas as an interim protective measure only a percen ­ tage of the amounts applied for in that period should be granted and no further certificates issued for the time being, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 ( 1 ) and Article 252 (1 ) thereof, Whereas Commission Regulation (EEC) No 3810/91 of 18 December 1991 laying down detailed rules for the application of the supplementary trade mechanism in the beef and veal sector between the Community as consti ­ tuted on 31 December 1985 and Spain and Portugal and repealing Regulations (EEC) No 4026/89 and (EEC) No 3815/90 (') set the indicative ceilings applicable in the beef and veal sector and the maximum quantities for which STM licences may be issued in May and June 1992 ; Whereas Article 85 ( 1 ) of the Act of Accession makes provision for the Commission to take the interim protec ­ tive measures necessary if the indicative ceiling for the year in course or part of it is reached or exceeded ; Whereas the licence applications lodged between 20 and 23 April 1992 are for a quantity in excess of that set for HAS ADOPTED THIS REGULATION : Article 1 For live animals of the bovine species, other than pure ­ bred breeding animals and animals for bullfights : 1 . applications for STM licences for the following products submitted between 20 and 23 April 1992 and notified to the Commission shall be accepted for 75,938 % for Spain and 4,661 % for Portugal ; 2. the issuing of STM licences in response to applications submitted from 27 April 1992 onwards is suspended for the time being. Article 2 This Regulation shall enter into force on 1 May 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 357, 28 . 12. 1991 , p. 53.